DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 9, 10-13, and 16-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al. (U.S 2020/0328180 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

As to claim 1, Cheng et al. disclose in Fig. 7A a semiconductor device (700), comprising: a first wafer (“semiconductor structure” 706) having an array transistor (“a plurality of transistors” 722) formed therein (Fig. 7A, para. [0078], [0081]); a second wafer (comprising 750, 754, 756, 762 & 768)/(comprising 730, 734, 738, 742 & 744) having a capacitor structure (“capacitors”/“capacitor” 760) formed therein (Fig. 7A, para. [0098]); and a bonding interface (“bonding interface” 708, 710, Fig. 7A) formed between the first wafer (“semiconductor structure” 706) and the second wafer (comprising 750, 754, 756, 762 & 768)/(comprising 730, 734, 738, 742 & 744) that includes a plurality of bonding structures (comprising “bonding layer” 750, “bonding contacts” 752, and “bonding layer” 726, “bonding contacts” 728, Fig. 7A) that are configured to couple the array transistor (“a plurality of transistors” 722) to the capacitor structure (“capacitors”/“capacitor” 760) to form a memory cell (Fig. 7A) (Fig. 7A, para. [0078], [0095]).  
As to claim 2, as applied to claim 1 above, Cheng et al. disclose in Fig. 7A all claimed limitations including the limitation wherein the first wafer (“semiconductor structure” 706) comprises a first substrate (712) and the second wafer (comprising 750, 754, 756, 762 & 768)/(comprising 730, 734, 738, 742 & 744) comprises a second substrate (“semiconductor layer” 762/742) (Fig. 7A, para. [0098]), the first substrate (712) having a first side (top surface) and an opposing second side (bottom surface), the second substrate (“semiconductor layer” 762/742) having a first side (bottom surface) and an opposing second side (top surface), the array transistor (“a plurality of transistors” 722) being positioned in the first side (top surface) of the first substrate (712) (see Fig. 7A, para. [0078], [0081], [0100]).   
As to claim 3, as applied to claims 1 and 2 above, Cheng et al. disclose in Fig. 7A all claimed limitations including the semiconductor device (700) further comprising:
a first dielectric stack (comprising 714, 724, 726, Fig. 7A) formed over the array transistor (722) on the first side (top surface) of the first substrate (712) (Fig. 7A, para. [0079], [0083], [0084]); a plurality first contact structures {comprising the stacked vertical conductive plugs that connect to “bonding contacts” 728 in the first dielectric stack 714, 724, 726} formed in and extending through the first dielectric stack (comprising 714, 724, 726, Fig. 7A), a first terminal contact of the first contact structures {comprising the stacked vertical conductive plugs, that connect to “bonding contacts” 728, in the first dielectric stack 714, 724, 726} being coupled to a first doped region (see a source/drain of transistor 722, Fig. 7A) of the array transistor (“a plurality of transistors” 722) (see Fig. 7A); a second dielectric stack (comprising 750, 754, & 756) formed on the first side (bottom surface) of the second substrate (“semiconductor layer” 762/742) so that the capacitor structure (“capacitors” 760) is positioned in the second dielectric stack (comprising 750, 754, & 756) (Fig. 7A, para. [0098]); a plurality of second contact structures (comprising the conductive plugs, that connect to “contacts” 772 & 748, in the the second dielectric stack 750, 754, 756, Fig. 7A) formed in and extending through the second dielectric stack (comprising 750, 754, & 756) (Fig. 7A, para. [0101]); a third dielectric stack (comprising 768, 770)/(comprising 744, 746) formed on the second side (top surface of the second substrate (“semiconductor layer” 762/742) (Fig. 7A, para. [0100]); and a through silicon contact (TSC) (“contacts” 772/748) formed in the third dielectric stack (comprising 768, 770)/(comprising 744, 746) and extending from the second side (top surface) of the second substrate (“semiconductor layer” 762/742) through the second substrate (“semiconductor layer” 762/742) to connect to a second terminal contact of the second contact structures (comprising the conductive plugs, that connect to “contacts” 772 & 748, in the the second dielectric stack 750, 754, 756, Fig. 7A) (Fig. 7A, para. [0101]).  
As to claim 4, as applied to claims 1, 2 and 3 above, Cheng et al. disclose in Fig. 7A all claimed limitations including the limitation wherein the array transistor (“plurality of transistors” 722) further comprises: a gate structure (see a gate of transistor 722, Fig. 7A) that is coupled a word line structure (“word line contacts”, para. [0097], [0104], [0107]) of the first contact structures {comprising the stacked vertical conductive plugs that connect to “bonding contacts” 728 in the first dielectric stack 714, 724, 726} (Fig. 7A, para. [0097], [0104], [0107]); and a second doped region (source/drain of transistor 722, Fig. 7A) that is coupled to a bit line structure (“bit line contacts”, para. [0097], [0098], [0104], [0106]) of the first contact structures {comprising the stacked vertical conductive plugs that connect to “bonding contacts” 728 in the first dielectric stack 714, 724, 726} (Fig. 7A, para. [0097], [0098], [0104], [0106]). 
As to claim 9, as applied to claims 1, 2 and 3 above, Cheng et al. disclose in Fig. 7A all claimed limitations including the semiconductor device (700) further comprising: a periphery transistor (“peripheral circuit” 720, Fig. 7A) that is formed in the first side (bottom surface) of the second substrate (762), wherein the periphery transistor (“peripheral circuit” 720, Fig. 7A) comprises: a gate structure (see a gate of transistor 722 in circuit 720, Fig. 7A) that is connected to a gate contact of the second contact structures (comprising the conductive plugs, that connect to “contacts” 772 & 748, in the the second dielectric stack 750, 754, 756, Fig. 7A) (Fig. 7A, para. [0994]), [0081]); a source region (see a source/drain of transistor 722, Fig. 7A) that is connected to a source contact of the second contact structures (comprising the conductive plugs, that connect to “contacts” 772 & 748, in the the second dielectric stack 750, 754, 756, Fig. 7A) (see Fig. 7A); and a drain region (see another source/drain of transistor 722, Fig. 7A) that is connected to a drain contact of the second contact structures (comprising the conductive plugs, that connect to “contacts” 772 & 748, in the the second dielectric stack 750, 754, 756, Fig. 7A), each of the gate contact, the source contact, and the drain contact is bonded to a respective first contact structure (comprising the stacked vertical conductive plugs that connect to “bonding contacts” 728 in the first dielectric stack 714, 724, 726} (para. [0094], [0081], [0082]). 
As to claim 10, Cheng et al. disclose in Fig. 7A a method for manufacturing a semiconductor device, comprising: forming an array transistor (“a plurality of transistors” 722) in a first side (top surface) of a first substrate (712) (Fig. 7A, para. [0078], [0081]); forming a first dielectric stack (comprising 750, 754, & 756) on a first side (bottom surface) of a second substrate (“semiconductor layer” 762) (Fig. 7A, para. [0098], [0099], [0100]); and forming a capacitor structure (“capacitors”/“capacitor” 760) in the first dielectric stack (comprising 750, 754, & 756) and over the first side (bottom surafce) of the second substrate (“semiconductor layer” 762) (Fig. 7A, para. [0098]); and bonding the first substrate (712) and the second substrate (“semiconductor layer” 762) through a plurality of bonding structures (comprising “bonding layer” 750, “bonding contacts” 752, and “bonding layer” 726, “bonding contacts” 728, Fig. 7A) so that the capacitor structure (“capacitors”/“capacitor” 760) is coupled to the array transistor (“a plurality of transistors” 722), and the first side (top surface) of the first substrate (712) and the first side (bottom surface) of the second substrate (“semiconductor layer” 762) face to each other (Fig. 7A, para. [0078], [0095]).  
As to claim 11, as applied to claim 10 above, Cheng et al. disclose in Fig. 7A all claimed limitations including the method further comprising: forming a second dielectric stack (comprising 714, 724, 726, Fig. 7A) over the array transistor (722) on the first side (top surface) of the first substrate (712) (Fig. 7A, para. [0079], [0083], [0084]) and a plurality of first contact structures {comprising the stacked vertical conductive plugs that connect to “bonding contacts” 728 in the first dielectric stack 714, 724, 726} in the second dielectric stack (comprising 714, 724, 726, Fig. 7A) (see Fig. 7A), the array transistor (722) being coupled to at least one of the first contact structures {comprising the stacked vertical conductive plugs that connect to “bonding contacts” 728 in the first dielectric stack 714, 724, 726} (see Fig. 7A); forming a plurality of second contact structures (comprising the conductive plugs, that connect to “contacts” 772 & 748, in the the second dielectric stack 750, 754, 756, Fig. 7A) in the first dielectric stack (comprising 750, 754, & 756), the capacitor structure (“capacitors” 760) being coupled to at least one of the second contact structures (comprising the conductive plugs, that connect to “contacts” 772 & 748, in the the second dielectric stack 750, 754, 756, Fig. 7A) (Fig. 7A, para. [0098]); removing a portion of the second substrate (762) from a second side (top surface) that is opposite to the first side (bottom surface) of the second substrate (762) (see Fig. 7A, para. [0099], layer 762 can be a thinned substrate); forming a third dielectric stack (comprising 768, 770)/(comprising 744, 746) over the second side (top surface) of the second substrate (762) (Fig. 7A, para. [0100]); and forming a through silicon contact (TSC) (“contacts” 772/748) in the third dielectric stack (comprising 768, 770)/(comprising 744, 746), the TSC (“contacts” 772/748) extending from the second side (top surface)  of the second substrate (762) through the second substrate (762) to connect to a second terminal contact of the second contact structures (comprising the conductive plugs, that connect to “contacts” 772 & 748, in the the second dielectric stack 750, 754, 756, Fig. 7A) (Fig. 7A, para. [0101]).
As to claim 12, as applied to claims 10 and 11 above, Cheng et al. disclose in Fig. 7A all claimed limitations including the method further comprising: forming a periphery transistor (“peripheral circuit” 720, Fig. 7A) in the first side (top surface) of the first substrate (712), wherein the periphery transistor (“peripheral circuit” 720, Fig. 7A) comprises a gate structure (see a gate of transistor 722 in circuit 720, Fig. 7A) that is connected to a gate contact of the first contact structures {comprising the stacked vertical conductive plugs that connect to “bonding contacts” 728 in the first dielectric stack 714, 724, 726) (Fig. 7A, para. [0994]), [0081]); a source region (see a source/drain of transistor 722, Fig. 7A) that is connected to a source contact of the second contact structures (comprising the conductive plugs, that connect to “contacts” 772 & 748, in the the second dielectric stack 750, 754, 756, Fig. 7A) (see Fig. 7A); and a drain region (see another source/drain of transistor 722, Fig. 7A) that is connected to a drain contact of the first contact structures (comprising the stacked vertical conductive plugs that connect to “bonding contacts” 728 in the first dielectric stack 714, 724, 726}, each of the gate contact, the source contact, and the drain contact is bonded to a respective second contact structure {comprising the conductive plugs, that connect to “contacts” 772 & 748, in the the second dielectric stack 750, 754, 756, Fig. 7A} (Fig. 7A, para. [0098], [0099], [0101]).
As to claim 13, as applied to claims 10, 11 and 12 above, Cheng et al. disclose in Fig. 7A all claimed limitations including the limitation wherein forming the array transistor (“plurality of transistors” 722) further comprises: forming a gate structure (see a gate of transistor 722, Fig. 7A) that is coupled a word line structure (“word line contacts”, para. [0097], [0104], [0107]) of the first contact structures {comprising the stacked vertical conductive plugs that connect to “bonding contacts” 728 in the first dielectric stack 714, 724, 726} (Fig. 7A, para. [0097], [0104], [0107]); forming a first doped region (see first source/drain of transistor 722, Fig. 7A) that is coupled to a first terminal contact of the first contact structures {comprising the stacked vertical conductive plugs that connect to “bonding contacts” 728 in the first dielectric stack 714, 724, 726} (Fig. 7A, para. [0097], [0104], [0107]); and forming a second doped region (annother source/drain of transistor 722, Fig. 7A) that is coupled to a bit line structure (“bit line contacts”, para. [0097], [0098], [0104], [0106]) of the first contact structures {comprising the stacked vertical conductive plugs that connect to “bonding contacts” 728 in the first dielectric stack 714, 724, 726} (Fig. 7A, para. [0097], [0098], [0104], [0106]). 
As to claim 16, as applied to claims 10 and 11 above, Cheng et al. disclose in Fig. 7A all claimed limitations including the method further comprising: forming
a periphery transistor (“peripheral circuit” 720, Fig. 7A) in the first side (bottom surface) of the second substrate (762), wherein the periphery transistor (“peripheral circuit” 720, Fig. 7A) comprises: a gate structure (see a gate of transistor 722 in circuit 720, Fig. 7A) that is connected to a gate contact of the second contact structures (comprising the conductive plugs, that connect to “contacts” 772 & 748, in the the second dielectric stack 750, 754, 756, Fig. 7A) (Fig. 7A, para. [0994]), [0081]); a source region (see a source/drain of transistor 722, Fig. 7A) that is connected to a source contact of the second contact structures (comprising the conductive plugs, that connect to “contacts” 772 & 748, in the the second dielectric stack 750, 754, 756, Fig. 7A) (see Fig. 7A); and a drain region (see another source/drain of transistor 722, Fig. 7A) that is connected to a drain contact of the second contact structures (comprising the conductive plugs, that connect to “contacts” 772 & 748, in the the second dielectric stack 750, 754, 756, Fig. 7A), each of the gate contact, the source contact, and the drain contact is bonded to a respective first contact structure (comprising the stacked vertical conductive plugs that connect to “bonding contacts” 728 in the first dielectric stack 714, 724, 726} (para. [0094], [0081], [0082]). 
As to claim 17, Cheng et al. disclose in Fig. 7A a semiconductor device (700), comprises: a first array region (“array of SRAM cells” 718) and a first periphery region (“peripheral circuit” 720 in “semiconductor structure” 706) formed over a first side (top surface) of a first substrate (712) (para. [0081], [0101]), the first array region (“array of SRAM cells” 718) having at least one array transistor (“a plurality of transistors” 722) formed in the first side (top surface) of the first substrate (712) (Fig. 7A, para. [0078], [0081]), the first periphery region (“peripheral circuit” 720) having at least one periphery transistor (see a transistor 722 in region 720, Fig. 7A) formed in the first side (top surface) of the first substrate (712); a second array region (see stacked elements 750, 754 and 756 in region 718, Fig. 7A) and a second periphery region (see stacked elements 750, 754 and 756 in region 720, Fig. 7A) formed over a first side (bottom surface) of a second substrate (“semiconductor layer” 762), the second array region having at least one capacitor structure (“capacitors”/“capacitor” 760) formed over the first side (bottom surface) of the second substrate (762), the at least one capacitor structure (“capacitors”/“capacitor” 760) being coupled to a first doped region (see a source/drain region of transistor 722) of the at least one array transistor (see a transistor 722 in region 718, Fig. 7A), the first side (top surface) of the first substrate (712) and the first side (bottom surface) of the second substrate (762) facing each other (Fig. 7A, para. [0078], [0081] [0095], [0098]); and a plurality of bonding structures (comprising “bonding layer” 750, “bonding contacts” 752, and “bonding layer” 726, “bonding contacts” 728, Fig. 7A) that are configured to bond the first substrate (712) to the second substrate (762) so that the first array region (“array of SRAM cells” 718) is coupled to the second array region (see stacked elements 750, 754 and 756 in region 718, Fig. 7A), and the first periphery region (“peripheral circuit” 720 in structure 706) is coupled to the second periphery region (see stacked elements 750, 754 and 756 in region 718, Fig. 7A) (Fig. 7A, para. [0078], [0095]).  
As to claim 18, as applied to claim 17 above, Cheng et al. disclose in Fig. 7A all claimed limitations including the semiconductor device (700) further comprising:
a first dielectric stack (comprising 714, 724, 726, Fig. 7A) formed over the at least one array transistor (722) on the first side (top surface) of the first substrate (712) (Fig. 7A, para. [0079], [0083], [0084]); a plurality first contact structures {comprising the stacked vertical conductive plugs that connect to “bonding contacts” 728 in the first dielectric stack 714, 724, 726} formed in and extending through the first dielectric stack (comprising 714, 724, 726, Fig. 7A), a first terminal contact of the first contact structures {comprising the stacked vertical conductive plugs, that connect to “bonding contacts” 728, in the first dielectric stack 714, 724, 726} being coupled to a first doped region (see a source/drain of transistor 722, Fig. 7A) of the at least one array transistor (“a plurality of transistors” 722) (see Fig. 7A); a second dielectric stack (comprising 750, 754, & 756) formed on the first side (bottom surface) of the second substrate (“semiconductor layer” 762/742) so that the at least one capacitor structure (“capacitors” 760) is positioned in the second dielectric stack (comprising 750, 754, & 756) (Fig. 7A, para. [0098]); a plurality of second contact structures (comprising the conductive plugs, that connect to “contacts” 772 & 748, in the the second dielectric stack 750, 754, 756, Fig. 7A) formed in and extending through the second dielectric stack (comprising 750, 754, & 756) (Fig. 7A, para. [0101]); a third dielectric stack (comprising 768, 770)/(comprising 744, 746) formed on the second side (top surface) of the second substrate that (“semiconductor layer” 762/742) is opposite to the first side (bottom surface) of the second substrate (762/742) (Fig. 7A, para. [0100]); and at least one through silicon contact (TSC) (“contacts” 772/748) formed in the third dielectric stack (comprising 768, 770)/(comprising 744, 746) and extending from the second side (top surface) of the second substrate (“semiconductor layer” 762/742) through the second substrate (“semiconductor layer” 762/742) to connect to a second terminal contact of the second contact structures (comprising the conductive plugs, that connect to “contacts” 772 & 748, in the the second dielectric stack 750, 754, 756, Fig. 7A) (Fig. 7A, para. [0101]).  
As to claim 19, as applied to claims 17 and 18 above, Cheng et al. disclose in Fig. 7A all claimed limitations including the limitation wherein the at least one array transistor (“plurality of transistors” 722) further comprises: a gate structure (see a gate of transistor 722, Fig. 7A) that is coupled a word line structure (“word line contacts”, para. [0097], [0104], [0107]) of the first contact structures {comprising the stacked vertical conductive plugs that connect to “bonding contacts” 728 in the first dielectric stack 714, 724, 726} (Fig. 7A, para. [0097], [0104], [0107]); and a second doped region (source/drain of transistor 722, Fig. 7A) that is coupled to a bit line structure (“bit line contacts”, para. [0097], [0098], [0104], [0106]) of the first contact structures {comprising the stacked vertical conductive plugs that connect to “bonding contacts” 728 in the first dielectric stack 714, 724, 726} (Fig. 7A, para. [0097], [0098], [0104], [0106]).  

Allowable Subject Matter
Claims 5-8, 14-15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: CHEN et al. (U.S 2021/0111137 A1) and Liu et al. (U.S 2020/0328181 A1).
    Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110. The examiner can normally be reached M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        June 4, 2022